DETAILED ACTION
	In RCE filed on 09/16/2020 Claims 1, 7, and 9- 15 are pending. Claims 1 and 7 are currently amended. Claims 2- 6 and 8 are canceled. Claims 1, 7, and 9- 15 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/547,252, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
For example, “the plurality of first toggle pins and the plurality of second toggle pins each being a key-shaped pin, the plurality of first pin-receiving holes and the plurality of second pin-receiving holes each being a key-shaped hole, the key-shaped pin and the key-shaped pin fitting with each other” is currently recited in the independent claim and has no support in provisional Application No. 62/547,252. All claims depend on claim 1. Therefore, all claims are given the effective filing date of 03/12/2018 (i.e., the date the claims of the instant application were filed).

Claim Interpretation
	The preamble of the claims recite “a stackable food storage unit”. It does not appear that the food storage unit itself is stackable but instead the components of the food storage unit being stackable. Therefore, this is interpreted as a food storage unit having stackable components.

Allowable Subject Matter
Claims 1, 7, and 9- 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach and/or suggest a stackable food storage unit comprising: a plurality of first toggle pins and a plurality of second toggle pins each being key-shaped, a plurality of first pin-receiving holes and a plurality of second pin-receiving holes each being a key-shaped hole; the key-shaped pin and the key-shaped pin as recited in claim 1. 
Specifically, the prior art does not teach and/or suggest the following features as recited within claim 1:
the plurality of first toggle pins and the plurality of second toggle pins each being a key-shaped pin, the plurality of first pin-receiving holes and the plurality of second pin-receiving holes each being a key-shaped hole, the key-shaped pin and the key-shaped pin fitting with each other; and
a corresponding first toggle pin among the plurality of first toggle pins being prevented from being removed from a corresponding first pin-receiving hole among the plurality of first pin-receiving holes in response to any of the plurality of first toggle pins and/or any of the plurality of second toggle pins being rotated to the locking position; a corresponding second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEITH S SHAFI/Primary Examiner, Art Unit 1744